          Case 1:19-cr-00602-RA Document 33 Filed 09/15/20 Page 1 of 1
                                          U.S. Department of Justice

                                                       United States Attorney
                                                       Southern District of New York

                                                       The Silvio J. Mollo Building
                                                       One Saint Andrew’s Plaza
                                                       New York, New York 10007


                                                       September 14, 2020

BY ECF

The Honorable Ronnie Abrams                                      Application granted.
United States District Judge
Southern District of New York                                    SO ORDERED.
40 Foley Square
New York, New York 10007
                                                                 ______________________
       Re:     United States v. Michael Hild,                    Ronnie Abrams, U.S.D.J.
               19 Cr. 602 (RA)
                                                                 September 15, 2020
Dear Judge Abrams:

       On July 6, 2020, Your Honor adjourned the trial in the above-captioned matter from
October 13, 2020 to April 12, 2021. In light of the new trial date, the Government requests that
time under the Speedy Trial Act be excluded from October 13, 2020 to April 12, 2021. Defense
counsel consents to this request. The time is needed by both parties to continue to discuss a
possible resolution of this case, to prepare pre-trial motions, and to prepare for the trial itself.

                                                Respectfully submitted,

                                                AUDREY STRAUSS
                                                Acting United States Attorney


                                          by:     /s
                                                Jordan Estes/Scott Hartman
                                                Assistant United States Attorneys
                                                (212) 637-2543/2357

cc: Counsel of Record (by ECF)
